Schnader, Special Dep. Att’y-Gen.,
— We have your request to be advised with regard to the following questions:
1. What is the relation of the Department of Revenue to the departments, boards and commissions that continue to collect certain fees, etc.?
2. When a license or other fee is fixed by law, is it the duty of the Department of Revenue, or its agent, to see that all fees for licenses issued and services performed are properly charged or billed as well as collected?
3. When fees, fines or penalties are to be fixed and assessed by a department, board or commission, is it the duty of the Department of Revenue, or its agent, toi see that these fees, fines and penalties are charged or billed in accordance with the rules and regulations of such State agency?
*627Your questions arise under section 605 of The Fiscal Code (Act of April 9, 1929, P. L. 343), which provides that: “Subject to any inconsistent provisions elsewhere in this act contained, every administrative department, every independent administrative board or commission, and every departmental administrative board or commission of the State Government, which is authorized by law to collect any taxes, fees, charges, or other moneys, payable to such department, board, or commission, for its use, or for the use of the Commonwealth, for registrations, licenses, examinations, inspections, services rendered, permits, or any other purpose or reason whatsoever, shall continue to collect such taxes, fees, charges, or other moneys, and, subject as aforesaid, shall continue to collect all fines, penalties, and bail forfeited, which it is authorized by law to collect, but the Department of Revenue shall assign to any such department, board, or commission, an agent, or designate as its agent an employe of such department, board, or commission, for the purpose of receiving all moneys payable to such department, board, or commission.”
Another provision of The Fiscal Code which is relevant is that contained in section 1210, as follows: “All collections of every kind and description, which any department, board, or commission of the State Government is by this act authorized to continue to make, shall be turned over immediately upon the receipt thereof to the agent of the Department of Revenue assigned to or designated in such department, board, or commission.”
Under these provisions, it is quite clear that, except in the cases in which The Fiscal Code specifically imposes upon your Department the duty of collecting revenue, the departments, boards and commissions which were required to collect the same prior to the passage of The Fiscal Code continue to be charged with this responsibility. Their responsibility ceases, however, the moment the revenue is received at their respective offices. They have no right to handle the money thus received, but must turn it over forthwith to your Department, acting through an agent especially appointed for the purpose, or an employee of the other department or board or commission designated to act as your agent.
Your responsibility begins when the revenue reaches the collecting department, board or commission, and you are chargeable only with the actual amounts received.
Accordingly, it is not the duty of your Department to see to it that the amount collected is that which a statute or a rule or regulation requires to be collected. The responsibility for seeing that the proper amount has been collected is imposed by section 401 of The Fiscal Code upon the Department of the Auditor General and not upon your Department.
So that there may be no misunderstanding of the effect of the opinion here expressed, we desire to make it clear that your Department has the direct responsibility:
1. For the collection of all taxes formerly collectible by the Department of the Auditor General and the Treasury Department, or either of them, and by the Insurance Department or the Insurance Commissioner;
2. For seeing that the proper amount is collected for all motor vehicle registrations, operators’ licenses and other fees formerly collectible by the Highway Department in connection with the licensing of motor vehicles and the operation thereof;
3. For seeing that the correct amount is collected for hunters’, fishermen’s and dog licenses;
4. For the collection of property escheatable to the Commonwealth;
*6285. For the collection of all amounts payable for the maintenance of all inmates or patients of State hospitals and penal and correctional institutions, and for tuition and maintenance of pupils at State educational institutions;
6. For the collection of amounts payable by political subdivisions of Pennsylvania as their share of the cost of improving and rebuilding highways; and
7. For all collections of fines and penalties from magistrates, aldermen, justices of the peace, burgesses and mayors.
To state the matter differently, this opinion does not have any bearing upon the duties of your Department, under sections 202 to 206, inclusive, of The Fiscal Code, but only to collections not embraced within those sections.
From C. P. Addams, Harrisburg, Pa.